Mr. Justice Travieso
delivered the opinion of the Court.
The Registrar a quo moves for the dismissal of this appeal because the petitioner is not “a real party in interest as to the document nor the one who presented it for record in the registry, according to the law about Administrative Appeals against rnlingsAendered by the Registrars of Property, approved May 1, 1902.”
 By the deed in question the parties executed a mortgage over an automobile “to secure the payment to the aforesaid mortgagee, that is, the holder or bearer of this document, for the sum of thirty five dollars.”
The document was presented at the Registry by Eugenio Lecouer, to whom the refusal to record was notified. The present appeal has been taken in the name of Pedro German Arroyo Pratts, who attaches to his pleading the document that was presented at the Registry, with the rulings appealed from, stating that the petitioner is the bearer or holder of •the aforesaid mortgage note.
We have no reason, nor should the Registrar have any either, to doubt that the petitioner is the owner of the document in question. In case of a note to bearer, mere possesion of the document is enough to establish the juris tantum presumption that the holder of the document is the person en*781titled to demand payment on the date it is due. Said person holder of the note must he considered, unless there is proof to the contrary, to he the real party in interest as to the document, with the right to request the record of the document and appeal from the ruling that may be rendered by the Registrar.
The fact that in the present case the document was presented to the Registry by a person other than the appellant has no importance. The law does not require that the presentation of a document at the Registry be made by the real’party in interest. The record may be requested by anyone who is the real agent of one of the interested parties. Section 6 of the Mortgage Law and 53 of the Regulations.
The motion to dismiss must be denied.